Filed 8/7/13 In re J.V. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re J.V., a Person Coming Under the                                B247062
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK86485)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

L.L.,

         Defendant and Appellant.



         APPEAL from order of the Superior Court of the County of Los Angeles, Philip
Soto, Judge. Affirmed.
         Linda Rehm, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli County Counsel, James M. Owens, Assistant County Counsel,
Stephen D. Watson, Senior Associate County Counsel for Plaintiff and Respondent.
                                    INTRODUCTION
       L.L. (mother) appeals from the dependency court’s order made at a six-month
review hearing under Welfare and Institutions Code section 366.21, subdivision (e)1
denying her request that her 13-year-old son, J.V., a dependent of the juvenile court, be
returned to her custody. Mother contends substantial evidence does not support the
finding that returning J.V. to her custody created a substantial risk of detriment to the
child. We affirm.


                  FACTUAL AND PROCEDURAL BACKGROUND


       A.     The Previous Appeal2
       On February 9, 2011, the Department of Children and Family Services (DCFS)
filed a petition under section 300 alleging, inter alia, that father and mother had subjected
J.V. to emotional abuse due to an ongoing custody dispute between the two. That same
day, the juvenile court found a prima facie case, detained J.V., and released him to
mother. The juvenile court ordered no visitation for father, but gave DCFS the discretion
to liberalize that order to monitored visitation in a therapeutic setting. The juvenile court
also ordered an Evidence Code section 730 evaluation of father, mother, and the minor.
       On April 5, 2011, the juvenile court sustained the allegation in paragraph c-1 of
the petition alleging that father and mother had emotionally abused the minor. The
juvenile court declared J.V. minor a dependent of the court, removed him from father’s
custody, released him to mother, ordered family maintenance services, individual
counseling, and conjoint counseling with J.V. for mother. The juvenile court also
ordered individual counseling for J.V.

1
       All statutory references are to the Welfare and Institutions Code, unless otherwise
indicated.
2
        The facts concerning the previous appeal in this case are based in large part on the
facts set forth in our earlier unpublished opinion in that appeal—In re J.V. (February 25,
2013, B242145 [nonpub.opn.]).

                                              2
        On or about October 3, 2011, Dr. Sandra Hah, a psychiatrist, submitted to the
juvenile court her Evidence Code section 730 evaluations of J.V. and his parents. Dr.
Hah provided the following diagnoses and recommended treatments: “1. As to [J.V.], the
data is consistent with a diagnosis of Anxiety Not Otherwise Specified and Mood
Disorder Not Otherwise Specified. He clearly suffers from anxiety and mood
dysregulation related to parental conflict and the uncertainty of custody arrangements.
Additionally, a diagnosis of Post Traumatic Stress Disorder is a possibility. [¶] 2. As to
the mother, the data is consistent with a diagnosis of Generalized Anxiety Disorder and
Post Traumatic Stress Disorder, although allegations of domestic violence have not been
verified. [Mother] minimized some of the symptoms so she did not meet full criteria for
a diagnosis of Major Depressive Disorder but it is a possibility. [¶] . . . [¶] 4. [J.V.]
would benefit from either individual psychotherapy, play therapy, cognitive behavioral
therapy, or a combination of all three. If his anxiety or mood symptoms worsen, he may
benefit from antidepressant medications such as selective serotonin reuptake inhibitors
(SSRI’s). Additionally, [J.V.] should continue to have regular social activities with peers
and access to positive role models and mentors, both male and female. Finally, it would
be helpful for the minor to be in family counseling with his mother and/or father to
facilitate working through situations of intense conflict and to help establish healthy
boundaries between mother and minor, and father and minor. [¶] 5. The
mother . . . would benefit from individual psychotherapy and more regular attendance at
her current domestic violence support group. Additionally, it may help her feel more
empowered as a single parent to take parenting classes, particularly ones that are more
focused toward setting personal boundaries with children and decreasing enmeshment.
[Mother] should continue to seek peer friendship and support (as she has found in church
groups), and minimize isolation of herself and her son. Finally, it is recommended that
[mother] attend co-parenting therapy with the father, [J.V.], to address issues of extreme
hostility and conflict, so they can positively and cooperatively rear their child,
[J.V.]. . . .”



                                               3
       On March 29, 2012, DCFS filed a section 3873 petition alleging that the “previous
disposition had not been effective in the protection or rehabilitation of [J.V.].”
Specifically, DCFS stated the following in paragraphs s-1 and s-2 of the petition: “s-1.
[J.V.’s] mother . . . created a detrimental home environment for [J.V.] by emotionally
abusing [him]. Such emotional abuse consisted of, but is not limited to, the continued
custody issues, visitations for [J.V.’s] father and the continuing disparagement of the
father and other maternal relatives to the minor, to the extent that [J.V.] has been
emotionally isolated from the father and other relatives. Such conduct on the part of
[J.V.’s] mother . . . places [J.V.] at substantial risk of suffering serious emotional damage
as evidenced by severe anxiety, depression and withdrawal that [J.V.] displays. [¶] s-2.
On numerous occasions, [J.V.’s] mother . . . has displayed mental and emotional
problems including, Post Traumatic Stress Disorder. Further, on prior occasions [J.V.’s]
mother . . . has not provided continuous Mental Health services for herself or her son.
Due to the mother’s limitations, the mother is unable to provide regular mental health
care for her son. Such mental and emotional condition on the part of the mother
endangers [J.V.’s] physical and emotional health and safety and places [J.V.] at risk of
future physical and emotional harm and damage.”
       DCFS filed a March 29, 2012, detention report, reporting that a Children’s Social
Worker (CSW) explained the reasons for the section 387 petition as follows: “This family
came to the attention of DCFS on 11/17/2010 when a referral alleged the [J.V.] was
placed on a [section 5585] hold. [J.V.] was hospitalized on a [section 5585] hold on


3
       Section 387, subdivisions (a) and (b) provides: “(a) An order changing or
modifying a previous order by removing a child from the physical custody of a parent,
guardian, relative, or friend and directing placement in a foster home, or commitment to a
private or county institution, shall be made only after noticed hearing upon a
supplemental petition. [¶] (b) The supplemental petition shall be filed by the social
worker in the original matter and shall contain a concise statement of facts sufficient to
support the conclusion that the previous disposition has not been effective in the
rehabilitation or protection of the child or, in the case of a placement with a relative,
sufficient to show that the placement is not appropriate in view of the criteria in Section
361.3.”

                                              4
11/17/2010, for reporting not wanting to visit father and would kill himself or father and
was diagnosed with major depression. Prior to discharge, [J.V.] was taken from the
hospital/Alhambra BHC by mother against medical advice on 11/21/2010. The family
has had 17 prior investigations with the department and a Voluntary Family Maintenance
Case with the department. All of the family’s prior referrals with DCFS . . . relate [to]
the parents conflict with one another. Mother and father have been divorced for the past
10 years. During this time the parents have been in battle with one another utilizing the
Family Law Court System which has been detrimental to [J.V.’s] well being. [¶] Mother
has continued to be resistant to mental health services both for herself and her son. [J.V.]
has met with Department of Mental Health [(DMH)] staff Ms. Keyondria Bunch PhD.,
yet only in the presence of . . . mother. [J.V.] continues to report that he is scared of . . .
father and that father will hurt him. Numerous attempts have been made to link [J.V.]
and mother with services. Previously, mother has stated that she does not wish to receive
services through DMH, instead she previously wanted to take [J.V.] for treatment at Glen
Roberts Child Study Center where she reported to have been denied in November due to
insufficient medical coverage. CSW and DMH have also tried to refer mother to full
Service Partnership yet mother refuses in home services. Department of Mental Health
continues to express concern for [J.V.] with strong recommendation that mother and
[J.V.] follow through with mental health assessment and treatment. Measures are to be
taken to ensure this follow through with continued Department of Children and Family
Services to ensure that [J.V.] is in a stable, consistent, and supportive environment that
will support and facilitate continued mental health treatment, attendance in school, and
appropriate choice in [J.V.’s] daily functioning. Family Law Court appointed [J.V.’s]
attorney Sandra Etue reported ongoing child alienation issues on behalf of mother and
[J.V.] reporting to her on many occasions to be fine with visiting with father and
reporting understanding that mother does not want [J.V.] to visit with father or any other
member of her own family. Mother has alienated herself and [J.V.] from all maternal
family members for perceived slights and alienation with the father. Mother’s alienation
of these family members has eliminated valuable family support to [J.V.], who previously

                                               5
ha[d] good existing relationships with [his] [maternal grandfather] and uncle. Mother’s
continued anxiety and paranoia has caused [J.V.] undue stress, confusion and symptoms
of depression. This has caused vicarious traumatization to [J.V.] and places him at risk
for several mental health distortions and cognitions requiring intensive mental health
intervention. As to the Family Law Court minute order dated 02/01/2011, Family Law
Court found that it is not in [J.V.’s] best interest to exclude father from [J.V.’s] life.”
       At the March 29, 2012, detention hearing, the juvenile court found that DCFS had
made a prima facie case for detaining J.V. and showing that a substantial danger existed
to the physical and emotional health of the minor. The juvenile court further found that
there were no reasonable means to protect J.V. without removal from mother’s home, that
reasonable efforts had been made to prevent or eliminate the need for such removal, and
that continuance in mother’s home was contrary to J.V.’s welfare. The juvenile court
detained J.V., removed him from mother’s custody, and ordered him placed with any
suitable relative. The juvenile court also ordered monitored visitation for mother and
father with a DCFS approved monitor.
       In the May 18, 2012, jurisdiction/disposition report, a CSW reported that she
interviewed mother who told her the following: “Mother stated that she does not isolate
[J.V.]. Mother stated that she refuses to allow father to have contact with [J.V.] due to
his past actions and behaviors. Mother stated that she believes that her relatives are on
father’s side and therefore has refused to allow them to have contact. Mother stated that
she had only allowed her brother [J.L.] minimal contact. [¶] Mother stated that she did
acquire mental health services for [J.V.], but had difficulties due to confusion about
insurance and her inability to continue to pay for services on her own. Mother states that
she does not have any mental health issues that she needs to address.”
       The CSW also interviewed father and provided the following: “Father stated that
mother has progressively increased [J.V.’s] isolation from father and the entire family
since [J.V.’s] birth. Father states that he believes that mother has increased the isolation
because [J.V.] is getting older and is starting to ask more questions about why he cannot
see his family. Father reported that the activities that mother allows [J.V.] to participate

                                               6
in involve mother’s constant presence. Father shared that he is concerned about the
mental state of [J.V.] and hopes that [[J.V.] can get the help that he needs. [¶] Father
stated that mother has had mental health issues for nearly a decade. Father reported the
several judges in Family Law court ordered mother to participate in mental health
services. Father stated that he believes that mother is refusing to allow [J.V.] to receive
mental health services because then mother would begin to lose her control over the
minor.”
       According to the CSW: “Mother and father continue to have a caustic relationship
despite the apparent anxiety and depression the minor is experiencing. Despite the
detention and placement of the minor, mother continues to deny any mental health issues
that she may have or that the minor may have. This fact is concerning with regard to the
history that mother presents in only superficially acquiring mental health services for
[J.V.]. Additionally, during monitored visitation mother disparages father, the current
caregiver, maternal uncle [J.L.] and the maternal grandfather. Mother also—despite
repeated attempts at redirection from the CSW and DCFS monitors—continued to tell the
minor that at this court hearing the minor will return to her care. This combination of
remarks makes the minor visibly upset and causes the mother and minor to argue and
become frustrated with one another during the visits. [¶] Mother reports that father is
leaving threatening voicemail on . . . mother’s home phone. Mother has yet to supply the
voicemail and therefore DCFS cannot confirm. Father had stated that he ‘will go to the
Jim’s (caregiver) business and demand to see [J.V.] if visits are not set-up.’ These acts
continue to frighten the minor and cause [J.V.] to grow only more distant from the
father.”
       In a May 18, 2012, last minute information for the court, a CSW reported that
mother initiated individual counseling in April 2012 and had attended four sessions. The
CSW further reported that mother had also enrolled at a counseling center and attended
eight sessions of parenting classes.
       At the May 18, 2012, jurisdiction/disposition hearing, the juvenile court continued
the hearing to June 5, 2012. In a June 5, 2012, last minute information for the court, a

                                              7
CSW reported that the minor had been referred to the Department of Mental Health for
an assessment and referral to a service provider. An assessment was scheduled for June
7, 2012. As for mother, the CSW reported that mother continued to be enrolled in
individual counseling and had completed her parenting course. The CSW also reported
that mother visited the minor regularly but at times continued “to respond inappropriately
to [J.V.’s] verbal and non-verbal signals as evidenced by mother’s refusal to
accommodate [J.V.’s] schedule in planning visitation. During visitation
mother . . . continued to discuss case issues and continue[d] to disparage the current
caregivers.” Moreover, based on statements made by mother, the CSW believed that
mother might leave the state with J.V.
       At the June 5, 2012, jurisdiction/disposition hearing, the juvenile court admitted
evidence and heard arguments of counsel, and found the allegations in paragraphs s-1 and
s-2 of the section 387 petition true and sustained the petition. As to disposition, the
juvenile court found and ruled as follows: “Having found the petition true, I will again
declare the minor a dependent under section 300 and find by clear and convincing
evidence under [section] 361[, subsection] (c) there’s a substantial danger if the child
were returned home to the physical health, safety, protection, or physical or emotional
well-being of the child, and there’s no reasonable means by which the child’s physical
health can be protected without removing the child from the parents’ physical custody.
[¶] Order that [J.V.] be removed from the parents with whom the child resided at the
time the petition was filed. Reasonable efforts were made to prevent or eliminate the
need for removal from the home of the custodial parent. [¶] Suitable placement orders
are to continue in full force and effect. Placement with the maternal uncle is approved of
at this time. [S]o we’ll go ahead and agree to have [J.V.] placed there. The Department
will have discretion to place with any appropriate relative. [¶] Case plans will be
implemented for both mother and father as provided by County Counsel. Mother is
advised that services need to be completed within the 12-month period, or if not, we
could terminate reunification services and go to a permanency plan where a plan of
adoption, legal guardianship, or long-term foster care could be implemented.”

                                              8
       In In re J.V. (February 25, 2013, B242145 [nonpub.opn.]), we affirmed, inter alia,
the juvenile court’s disposition orders removing custody of J.V. from mother, holding
that there was substantial evidence that continuing J.V. in mother’s custody would be
detrimental to J.V.’s emotional well being.


       B.     The Current Appeal
       At a walk-on hearing on September 28, 2012, J.V.’s counsel requested that J.V. be
enrolled immediately in counseling, and DCFS be admonished to follow court orders that
mother and J.V. visit only in a therapeutic environment. DCFS’s counsel advised the
juvenile court that it had not yet found a therapist for therapeutic visits between mother
and J.V., and the matter was ongoing. Recently a CSW, who has some therapeutic
background, was monitoring the visits at DCFS’ offices. The juvenile court ordered the
CSW continue to monitor visits until a therapist was found, J.V. to be enrolled in
individual counseling, and set a six-month review hearing for December 4, 2012.
       On December 4, 2012, DCFS filed a status review report stating that on November
7, 2012, J.V. began individual counseling. J.V. had been residing with his maternal uncle
for the previous six months. J.V. is adjusting well in that placement, is comfortable there,
and said he enjoyed residing with his maternal uncle and is happy and content. J.V. was
progressively becoming more open, receiving medical examinations, meeting all
developmental stages, and participating in numerous extra-curricular and family
activities. He was in the 8th grade, displayed no behavioral problems at school, but was
“achieving below grade level.” J.V.’s 7th-grade report card provided that J.V. earned two
B’s, two D’s, and two F’s.
       The December 4, 2012, status review report stated that mother was in compliance
with the juvenile court’s orders. Since April 16, 2012, mother was actively participating
in individual counseling, on May 17, 2012, completed parenting classes, and on October
4, 2012, began conjoint counseling with J.V. every other week.
       The status review report provided that mother said she did not have mental health
issues and is participating in counseling because it was required to have J.V. returned to

                                              9
her care. According to the status review report, a September 13, 2012, progress letter
from mother’s therapist stated that mother was punctual and consistent in attending the
weekly therapy sessions, and committed to working towards the treatment goals of
decreasing her anxiety and depression. Mother seemed sincere and appeared to feel
deeply concerned about the well-being of J.V., and willing to take extra measures to
ensure J.V.’s safety. Mother said that father was violent and a threat to her, and father
continually harassed her with telephone calls. Mother also said that father and the
maternal uncle controlled J.V.’s life. A November 19, 2012, progress letter from
mother’s therapist stated that mother had attended 31 sessions, was consistent and
punctual, and seemed sincere, but still believed the maternal uncle and father were
controlling J.V.’s life, and said they consistently placed him in dangerous situations.
       According to the December 4, 2012, status review report, J.V. said that he would
like to return to mother’s custody, although not at “this exact time.” J.V. said he needed
more time to openly express his desires to mother in conjoint counseling regarding
contact with the maternal grandparents, maternal uncles, and father, enjoyed visiting his
maternal grandfather, and was glad he was getting to know his father again.
       The December 4, 2012, status review report stated that on August 28, 2012,
mother began monitored visitation with J.V., and during those visits mother “is usually
appropriate.” Mother would arrive on time, bring food, snacks, drinks, photographs of
when J.V. was younger, and activities for J.V. Mother and J.V. both said that they
enjoyed the time they spent with each other. The CSW, however, had concerns that
“mother continues to be unreasonable, rude and offensive; she uses fear and
intimidation and is in need of continued therapeutic services . . . . Mother’s exasperated
comments during the visitation demonstrate that continued services are needed.” The
status review report stated that mother tended to get angry, hostile, react inappropriately,
and engage in bullying behavior.
       According to the December 4, 2012, status review report, during one of mother’s
visits with J.V, he asked for some Boy Scout items, an IPad, and other items, and mother
responded, “Those things will be here for you when you come home.” During mother’s

                                             10
visits with J.V., mother would get upset when discussing J.V.’s activities at his current
placement or visits with his maternal grandfather, believing 13-year-old J.V. might have
been in danger. Mother cited as examples J.V. talking about racing bicycles, and having
traveled alone on the Metrolink. Mother also said that she saw J.V. using a chainsaw;
J.V. denied that he used a chainsaw. When J.V. talked about having fun with other
members of the family, such as going to a car or bike show, or other “outings,” mother
would ignore him, change the subject, make disapproving facial expressions, or “twist”
the positive idea and “make it negative,” which inhibited J.V. from expressing his true
feelings.
       The status report stated that during one visit, mother shouted that she would never
let J.V. see his grandfather once J.V. returned to her. During other visits, mother accused
J.V. of being coached and bribed to say certain things, and became upset and slammed a
sheet of paper on the table.
       The December 4, 2012, status review report stated that during one visit, mother
said to the CSW, “When is this going to stop? You [are] staring in our faces. This isn’t
very therapeutic.” Mother also said to the CSW, “Oh, the court report is going to have
stories, just like they always do.” During another visit, mother said to the CSW, “You
aren’t doing anything. You’re not even taking care of [J.V.’s] glasses.” Once when the
CSW interrupted to ask J.V. a question, mother said, “This visit is supposed to be for
me!” On another occasion, mother told the CSW, “This is my visit for me and my son,”
closed the blinds in the room, and said to J.V., “let’s just sit.”
       On December 4, 2012, at mother’s request, the juvenile court set a contested six-
month review hearing for January 17, 2013. DCFS filed a last minute information for the
court in connection with the January 17, 2013 hearing, stating that on December 10,
2012, Pastor Laurel Peterson began monitoring mother’s visits with J.V. Pastor Peterson
observed that mother brought meals and activities for J.V., but also saw mother’s anger
toward the CSW and maternal uncle. Pastor Peterson said that when mother’s anger was
mentioned, mother “put me on the enemy side. But now she is okay with me.”
According to the last minute information for the court, on December 21, 2012, after

                                               11
mother and the CSW discussed the vacation and visitation schedule, mother made
“childish whining noises” and accused CSW of “writing lies” about her in reports.
       In a January 3, 2013, progress letter, mother’s therapist stated that mother had
attended a total of 34 sessions, was consistent and punctual in attending her sessions, and
was cooperative, committed, and willing to take extra measures to ensure J.V.’s safety.
The therapist indicated mother believes father and the maternal uncle were controlling
J.V.’s life, and were consistently placing J.V. in dangerous situations, such as allowing
J.V. to use a chainsaw without protective gear. Mother reported that J.V. was failing in
many of his school classes. Mother also said father continued to harass her with
telephone calls, and thought J.V. was being forced to see father.
       The CSW reported that on January 7, 2013, she arrived with J.V. 15 minutes late
for mother’s monitored visit with him. In response, mother slammed the visitation room
door, refused to let the social worker enter, and yelled, “I am not going to play these
games with you!” There was no cellular telephone service at the site, and mother insisted
that she rather than the CSW use the telephone at the site to call Pastor Peterson. Mother
continued arguing, and slammed the door a second time. Once Pastor Peterson arrived at
the site, mother yelled “Come with me now, J.V.!” then yelled at the CSW, “I am going
to deal with you in court!”
       On January 17, 2013, the juvenile court held the section 366.21, subdivision (e)
hearing, and admitted documentary evidence. Pastor Peterson testified that mother and
J.V. got along “very good” at visits, and had a lot of positive interaction. He said that
mother had never done or said anything that caused him concern throughout the three
years he had known her, and did not seem to be “a risk.”
       Pastor Peterson testified that during one visit, he witnessed mother display anger
toward the CSW, and during another visit she displayed anger toward the maternal uncle.
Pastor Peterson testified mother did not feel the maternal uncle supported her, on one
occasion mother “got a little bit mad” at Pastor Peterson when he suggested she “hold
back on her anger.” And, although Pastor Peterson never heard mother and J.V. talking



                                             12
about father, he heard mother say “some things about the father,” which had “not been
positive.”
       The parties stipulated that if J.V. were called to testify, he would say he enjoyed
visiting father, wanted to go home to mother immediately, and denied saying that he did
not want to return to mother.
       The juvenile court stated that it was concerned mother was “setting up an us
versus them type of mentality.” The juvenile court said, “I’m really not getting a good
sense, because even during monitored visits with someone that she knows and likes, she
turns on them in a heartbeat. And she already has set up a very poisonous atmosphere
between her and the [CSW]. [¶] . . . [¶] . . . When you read these documents today, it
would seem there’s not a, quote, unquote, current risk of harm or detriment. . . . [But,]
unless and until I’m satisfied that mother is willing to go along with the program, I have
very deep concerns about returning [J.V.] home even if he wants to go home.”
       J.V.’s counsel stated that J.V. wanted to be returned to mother’s custody but it was
premature to do so. J.V.’s counsel said that he was concerned that mother was alienating
J.V. from father. J.V.’s counsel also stated that previously, J.V. was “absolutely
terrified” of father, but now enjoyed visiting him; J.V. is also no longer afraid of maternal
uncle and maternal grandfather; and “there are still red flags in the reports.”
       The juvenile court found that mother was in partial compliance with her case plan,
stated that failure to make substantive progress in court ordered treatment was prima
facie evidence that return would be detrimental, and said, “That’s really what the court is
finding today.” The juvenile court stated that “I realize the mother has more recently
been in compliance. The demonstrated conduct of the mother towards all of the parties
involved with the child . . . has not demonstrated to this court that the mother is actually
internalizing the lessons that are supposed to be learned through these classes and
programs.”
       The juvenile court found that returning J.V. to mother’s custody would create a
substantial risk of detriment to the child, ordered J.V. to remain suitably placed, and
continued reunification services for mother. The juvenile court granted mother

                                             13
monitored visits, three times per week. The juvenile court indicated that if there were no
incidents at or during the visits for three weeks, then mother could have unmonitored
visits three times per week at the maternal uncle’s home, as long as the maternal uncle
was present in the home.
       The court found a substantial probability that J.V. would be returned to mother’s
custody by the 12-month review hearing, and set a 12-month review hearing for July 18,
2013. The trial court said to mother, “I’ve set up a pathway to success for you. All you
have to do is follow it. . . . You need to listen to what I’m telling you and go along with
the program.”


                                       DISCUSSION
       Mother contends substantial evidence does not support the finding under section
366.21, subdivision (e) that returning J.V. to her custody created a substantial risk of
detriment to the child. We disagree.


              1.     Standard of Review
       We review findings and orders made pursuant to section 366.21 for substantial
evidence. (M.V. v. Superior Court (2008) 167 Cal.App.4th 166, 183; James B. v.
Superior Court (1995) 35 Cal.App.4th 1014, 1020.) In determining whether an order is
supported by substantial evidence, “we look to see if substantial evidence, contradicted or
uncontradicted, supports [it]. [Citation.] In making this determination, we draw all
reasonable inferences from the evidence to support the findings and orders of the
dependency court; we review the record in the light most favorable to the court’s
determinations; and we note that issues of fact and credibility are the province of the trial
court. [Citation.]” (In re Heather A. (1996) 52 Cal.App.4th 183, 193.) “We do not
reweigh the evidence or exercise independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.” (In re Matthew S. (1988) 201
Cal.App.3d 315, 321.) Thus, the pertinent inquiry is whether substantial evidence



                                             14
supports the finding, not whether a contrary finding might have been made. (In re
Dakota H. (2005) 132 Cal.App.4th 212, 228.)


              2.     Analysis
       Section 366.21, subdivision (e) provides in part, “At the review hearing held six
months after the initial dispositional hearing, but no later than 12 months after the date
the child entered foster care as determined in Section 361.49, whichever occurs earlier,
after considering the admissible and relevant evidence, the court shall order the return of
the child to the physical custody of his or her parent or legal guardian unless the court
finds, by a preponderance of the evidence, that the return of the child to his or her parent
or legal guardian would create a substantial risk of detriment to the safety, protection, or
physical or emotional well-being of the child. The social worker shall have the burden of
establishing that detriment.”
       Substantial evidence supports the finding that the return of custody to mother at
the time of the hearing would create a substantial risk of detriment. The evidence that
supports the trial court’s finding is as follows. On June 5, 2012, J.V. was removed from
mother’s custody because of mother’s mental and emotional problems, as well as her
emotional abuse of J.V. which included continued disparagement of and emotional
isolation from father and other relatives. Although mother had completed her parenting
course and was attending her individual counseling sessions, by the January 17, 2013,
six-month review hearing, mother was still engaging in emotionally abusive behavior,
and displaying mental and emotional problems.
       There was evidence that mother said things about father that had “not been
positive.” Mother claimed J.V. was being forced to see father, and was being “coached”
and “bribed” to say positive things about him. Mother also felt the maternal uncle did not
“support” her. Mother was visibly angry at the maternal uncle, and mother became angry
with Pastor Peterson and put him “on the enemy side” when he told her to “hold back”
her anger.



                                             15
       There was evidence that during visits, mother would get upset when J.V. discussed
engaging in activities with father and the maternal grandfather. When J.V. talked about
doing something that he liked with other family members, such as going to a bike or car
show, mother ignored J.V., made disapproving facial expressions, changed the subject, or
“twist[ed] the positive idea and [made] it negative,” which inhibited the child from
expressing his true feelings. During one visit, mother shouted that she would never let
J.V. see his grandfather once he returned to her custody.
       There was also evidence for which the juvenile court described as mother
establishing “a very poisonous atmosphere between her and the [CSW].” Mother
accused the CSW of “writing lies” in the court reports. On one occasion, when the CSW
interrupted the visit to ask J.V. a question, mother said, “This visit is supposed to be for
me!” On another occasion, mother told the CSW, “This is my visit for me and my son,”
closed the blinds in the room, and said to J.V., “let’s just sit.” In January 2013, after the
CSW arrived 15 minutes late with J.V. to a visit, mother slammed the visitation room
door, refused to let the CSW in, yelled, “I am not going to play these games with you!”
and slammed the door. She would not allow the CSW to use the telephone. Mother had
not succeeded in working her way up to unmonitored visits.
       There is sufficient evidence that return of J.V. to mother’s custody would create “a
substantial risk of detriment to the safety, protection, or physical or emotional well-being
of the child[.]” (§ 366.21, subd. (e).) Mother essentially reargues the evidence, pointing
to contrary evidence, and asks us to reweigh it. Although there might be conflicting
evidence, as long as there is substantial evidence to support the juvenile court’s findings,
we must affirm. (In re S.C. (2006) 138 Cal.App.4th 396, 415.)




                                              16
                                    DISPOSITION
      The juvenile court’s order is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                MOSK, Acting P. J.


We concur:



             KRIEGLER, J.



             KUMAR, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           17